ORDER ON ADDITIONAL SANCTIONS

PER CURIAM.
We issued an opinion in this case on February 8, 2013, which prohibited petitioner from any future pro se filings in this court concerning the judgments and sentences in Levy County Circuit Court case number 38-2005-CF-00252. See Richardson v. Cervone, 116 So.3d 449 (Fla. 1st DCA 2013). On March 5, 2013, petitioner filed an amended petition for writ of habe-as corpus in this case challenging the same *23judgments and sentences. Because this was a violation of the opinion, petitioner was directed to show cause why further sanctions should not be imposed against him. Petitioner has filed a notice indicating that he declines to respond to the show cause order on sanctions.
Because petitioner has violated the terms of this court’s February 8, 2013, opinion, petitioner is barred from future pro se filings in this court. The clerk of the court is directed not to accept any future filings from Shernerd Richardson or by any party on his behalf unless the pleadings are filed by a member in good standing of The Florida Bar. A certified copy of this opinion shall be provided to the Florida Department of Corrections to be forwarded to the appropriate institution or facility for disciplinary procedures pursuant to the rules of the Department as provided in section 944.279, Florida Statutes (2013).
No further pleadings will be entertained in this case, including any motion for rehearing.
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.